Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on August 24, 2021, amendments to the claims have been acknowledged. Claim 7 is cancelled by applicant. New claim 16 has been added. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Lee et al. (US 20140242429, provided on IDS 11/06/19). 
Regarding claim 1, Lee discloses  a battery module assembly 300 configured to have a structure in which a plurality of unit modules constitute as a  battery module array 540, pouch type cells [0008], and a pair of end plates 530 are mounted at opposite sides of the battery module array 540 [0056]. Lee further discloses a between the outermost modules and end plates 530 is disposed an insulting member 500 while preventing the breakdown of the module due to external force [0058]. The insulation member 500 may be formed of an elastic material [0032]. The insulation member 500 reads on the claimed buffer pads. The end plates 530 reads on the claimed side plates. Lee further discloses the module stack is mounted between an upper and 
Lee further discloses the upper case 120 is provided at the front surface thereof with an input and output terminal 140 (electrode leads protruding out at each of the pouch cells). The lower case 130 is provided at the front surface thereof with a bus bar 150, which is electrically connected to the input and output terminal 140. The lower case 130 is provided at the rear surface thereof with a connector 160, to which a voltage and temperature sensor is connected [0066], see also figure 10. The bus bar and connector 160 reads on the claimed sensing assembly. See also figure 10, the sensing housing has a front surface where the bus bar 15 is mounted. See figures 9 and 10, the sensing housing includes a plurality of sensing housing parts that are detachable from each other and successively assembled in one direction and allow the electrode leads to pass through a body of the sensing housing toward the bus bar.  (CLAIM 1) 
Regarding claim 2, Lee discloses all of the limitations as set forth above in claim 1. Lee further discloses beads formed at each of the end plates [0019], the end plates 530 are provided with an opening 531 [0057]. The beads and opening 531 reads on the claimed bead portions.  See figure 2, the beads a formed by a depression in an exterior surface to have a reduced thickness and wherein each of the insulation members 500 (buffer pads) has one surface with a shape corresponding the bead portion.  (CLAIM 2)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140242429, provided on IDS 11/06/19). 
Regarding claim 3, Lee discloses all of the limitations as set forth above in claim 2. Lee further discloses in figure 2a first and second bead portions separately provided at a left side region and a right side region of the end plate, and the second bead has a smaller area and a smaller depth than the first bead portion.  Lee does not disclose the bead portion includes a first oval bead portion provided at  a center region of the side plate and a second V shaped bead portion  separately provided at a left side region and at a right side region of the end plate with respect to the first bead portion.  However, it is well within the artisan’s skill to position the beaded portions (beads and opening 531) in different shapes, sizes and positions across the end plate in order to improve the safety of the battery module. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Also, the changes are obvious since such a modification would have involved a mere change in size of the bead portions.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
It would have been obvious to one having ordinary skill in the art to have the bead portions include a first oval bead portion provided at a center region of the end plate and a (CLAIM 3)
Regarding claim 8, Lee discloses all of the limitations as set forth above in claim 1. Lee does not disclose the plurality of sensing housing are provided in a number corresponding to a number of pouch type battery cells.  However, the duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP  2144.04.VI.B, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  
It would have been obvious to one having ordinary skill in the art to have the battery pack of modified Lee include a plurality of sensing housing parts provided in a number corresponding to a number of pouch type cells. (CLAIM 8) 
Regarding claim 9, Lee discloses all of the limitations as set forth above in claim 1. Lee further discloses see figure 10, each of the plurality of sensing housing parts has a convex protrusion and a concave groove corresponding to each other.   (CLAIM 9)
Regarding claim 10, Lee discloses all of the limitations as set forth above in claim 1. Lee does not disclose the sensing housing is fit into one side end of each of the pair of end plates 530 In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). (CLAIM 10)
Regarding claim 14, Lee discloses all of the limitations as set forth above in claim 1.  Lee further discloses, see figure 10, each of the top plate and the bottom plate includes a horizontal portion forming a horizontal surface, vertical portions bent vertically at both ends of the horizontal portion, and insert portions bent at ends of the vertical portions towards the cell assembly. Lee further discloses, see figure 2, each of the end plates 530 has a plate hole formed at an edge region of a top end and an edge region of a bottom end thereof so that the insert portion is fit therein.  (CLAIM 14) 
Regarding claim 15, Lee discloses all of the limitations as set forth above in claim 1.  Lee discloses an insulation member disposed between the array and each of the end plates, the insulation member being provided to absorb shock caused by external force [0018]. Lee does not disclose each of the buffer pads (insulation member 500) has a thickness determined by the following equation: T=A/2 + B where T: thickness of the buffer pad, A: the number of battery cells x minimum displacement of the battery cells at swelling, B: thickness of the buffer pad at maximum compression. 
In an effort optimize the insulation member it would have been obvious to one having ordinary skill in the art to arrive at the claimed thickness determined by the equation T=A/2 + B (CLAIM 15)
Regarding claim 16, Lee discloses all of the limitations as set forth above in claim 1. Lee further discloses the insulation member may be formed of foam [0032]. (CLAIM 16) 

    PNG
    media_image1.png
    713
    774
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    850
    797
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    683
    766
    media_image3.png
    Greyscale

 
Claims 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140242429, provided on IDS 11/06/19), as applied to claim 1 above, and further in view of Muck et al. (US 20170194680). 
Regarding claims 4, 5 and 6, Lee discloses all of the limitations as set forth above in claim 1. Lee further discloses, in figure 10 each of the top plate 120   and bottom plate 130 includes a horizontal portion forming horizontal surface and vertical portions bent vertically at both sides of the horizontal portion.  Lee does not disclose wherein an edge region of a top end and an edge region of a bottom end of each of the pair of side plate are coupled to the vertical portion of the top plate and the vertical portion of the bottom plate by clinching, respectively. However, clinching is commonly known in the art and is used to secure and seal a battery and its components with each other.  Muck teaches a power supply module including a plurality of power supply cells [abstract]. Muck further discloses the longitudinal elements and the end plates can be connected to one another materially, by means of clinching [0030]. It would have been obvious to one having ordinary skill in the art to couple the side the end plates of Lee to the top and bottom plate by clinching in order to secure and fasten the battery and its components, and to create a secured seal. (CLAIM 4) Due to the side end plates and top and bottom plates of Lee are coupled to each other via clinching, the edge region of the top end and the edge region of the bottom end of the end plates are disposed to overlap at an inner side of the vertical portion of the top plate and the vertical portion of the bottom plate, respectively. (CLAIM 6) 
It would have been obvious to one having ordinary skill in the art to include clinching protrusions at the edge region of the top end and the edge region of the bottom end of the endplates and clinching holes on each of the bottom and top plate formed at the vertical portions (CLAIM 5)
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140242429, provided on IDS 11/06/19), as applied to claim 1 above, and further in view of Aizawa et al.  (US 2018/0151859).
Regarding claim 11, Lee discloses all of the limitations as set forth above in claim 1. Lee further discloses the bus bar 150 has a plate portion having a plate form contacted to the terminals 140, see figures 9 and 10. Lee further discloses the sensing housing has a slit through which at least a part of the bus bar 150 passes.  Lee does not discloses a terminal bending portion bent from one end of the plate portion, and a slot forming an inner space for accommodating the terminal bending portion.  
Aizawa discloses a battery module 1 that includes a battery cell stack 3 having a plurality of square battery cells 2 stackingly arranged (Aizawa: [0027]). The battery stack 2 is securely bound by a pair of end plates 4 (Aizawa: [0027]). Aizawa further discloses a  bus bar holders 6  are separately provided in a pair, and houses bus bars 16 for conductively connecting adjacent positive electrode  external terminals 13A and negative electrode external terminals 13B of the battery cells 2 (Aizawa:[0030]). Aizawa discloses see figure 2 the bus bar 16 has a plate portion and terminal bending portion bent from one end of the plate portion. Aizawa further discloses in figure 13 the bus bar holder 6 has a slot forming an inner space for accommodating the terminal bending portion.  
It would have been obvious to one having ordinary skill in the art to add the terminal bending portion  and the  slot for accommodating the terminal bending portion of Aizawa to the 
In claim 11, the phrase “the slit and slot being formed by assembling a first sensing housing part and a second sensing housing part” includes process steps. Process limitations add no patentable weight to a product claim unless applicant shows the process made the product different. See MPEP 2113.I .
Notwithstanding, modified Lee discloses see figure 13  of Aizawa , the bus bar holder 6 has a slot formed  by assembling a first sensing housing part and a second sensing housing part. (CLAIM 11).
Regarding claim 12, modified Lee discloses all of the limitations as set forth above in claim 11. Modified Lee further discloses a connector 160, to which a voltage and sensor is connected [0066].  Modified Lee does not discloses a voltage sensing receptacle terminal (included with the connector 160) inserted into the slot and provided to be electrically connected to the terminal bending portion of the bus bar.  However it is well within the artisan’s skill to place the voltage connector in different shapes, sizes and positions across battery pack and battery pack components in order to improve the security of the battery cells and the voltage sensing circuit.   It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
It would have been obvious to one having ordinary skill in the art to have the voltage connector of modified Lee  inserted into the slot (taught by Aizawa) and provided to be electrically connectable to the terminal bending portion of the bus bar in order to improve the security of the battery cells and the voltage connector.  (CLAIM 12) 

    PNG
    media_image4.png
    667
    851
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    626
    864
    media_image5.png
    Greyscale

Aizawa figures 2 and 13
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140242429, provided on IDS 11/06/19), further in view of Aizawa et al.  (US 2018/0151859), as applied to claim 11 above, and further in view of Shimizu et al. (US 20190081292). 
Regarding claim 13, modified Lee discloses all of the limitations as set forth above in claim 11. Modified Lee does not disclose a nut is accommodated in any one of the slots provided in the sensing housing, and the sensing housing further includes an eternal power connection member fixed by a bolt fastened to the nut.  Shimizu discloses a battery pack includes a casing 11, a plurality of battery cells 12. The casing houses the battery cells, the battery cells 12 are electrically connected to each other with the plurality of conductive members 13. The electric power of the battery pack can be output to external connectors 100 via the conductive members 14 and the connectors 15A and 15B (Shimizu: [0026]). The connector 15 and the external connector 100 are fitted to each other, and is arranged in opening 15c (Shimizu: [0055]).  Examiner notes the external connector 100 and connector 15 reads on the claimed eternal power connection member. 
Shimizu further discloses the connectors 15A and 15B are joined to the intermediate member 42 (sensing housing) with fasteners 46 such as screws (Shimizu: [0050]). Shimizu further discloses the nuts 51 and bolts 102 are screwed into the nuts 51 (Shimizu: [0074]), see figures 3, 6 and 8. 
It would have been obvious to one having ordinary skill in the art to add the bolts and screws/nuts in any one of the slots (taught by Aizawa) provided in the sensing housing and external power connection member taught by Shimizu to the sensing assembly of modified Lee in order to improve electrical connection of the battery and to further secure the battery pack components.(CLAIM 13)

    PNG
    media_image6.png
    587
    588
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    708
    688
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    708
    640
    media_image8.png
    Greyscale

Shimizu figures 3, 6 and 8
Response to Arguments
Applicant’s arguments, filed August 24, 2021, have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection as unpatentable over Nagane has been withdrawn.  Aizawa et al is still being relied upon to teach terminal bending portions.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/NIARA TRANT/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722